[v117554_header1.jpg]
Allegro Biodiesel Corporation
6033 West Century Blvd., Suite 1090
Los Angeles, California 90045
Tel: (310) 670-2093
Fax: (310) 670-4107
www.allegrobiodiesel.com 

 

--------------------------------------------------------------------------------

 


 
June 13, 2008
 
Via Federal Express
 
Attention: Ronda Carson
JPMorgan Chase Bank, N.A.
Escrow Services
333 South Grand Avenue, 36th Floor
Los Angeles, CA 90065
 

 
Re:
Joint Escrow Instructions re Escrow Agreement (“Escrow Agreement”) by and among
Diametrics Medical, Inc., the Members and JPMorgan Chase Bank, N.A. dated as of
September 20, 2006 

 
Ladies and Gentlemen:
 
Capitalized terms used herein without definition have the meaning ascribed
thereto under the Escrow Agreement. Allegro Biodiesel Corporation (fka
Diametrics Medical, Inc., “Allegro”) has submitted to you various demands for
release from the Escrow Deposit under the Escrow Agreement. With the exception
of the claim referenced in the May 16, 2008 joint escrow instructions of Allegro
and the Member Representative, and as provided in the other June 13, 2008 joint
escrow instructions, these claims have not yet been resolved by Allegro and the
Member Representative.
 
Allegro and the Member Representative have entered into an Agreement to Settle
Certain Claims dated as of the date hereof (the “Agreement”) in order to set
forth procedures pursuant to which Allegro and the Member Representative will
resolve the remaining outstanding claims by Allegro. A copy of the Agreement is
enclosed herewith. The Agreement provides that the parties will first attempt to
negotiate to reach an amicable resolution of all outstanding claims by Allegro.
If Allegro and the Member Representative are not able to resolve all such claims
pursuant to such negotiations, the Agreement provides that Allegro and the
Member Representative will submit such claims to binding arbitration in
accordance with the procedures set forth in the Agreement. Either Allegro or the
Member Representative may advise you in writing as to the identity of the
arbitrator for such arbitration. At the conclusion of such binding arbitration
the arbitrator will resolve all claims submitted to the arbitration, and will
determine the amount of the Escrow Amount and the number of Escrow Shares to be
released to Allegro, on the one hand, and the Members, on the other hand (the
“Award”). The Award shall be delivered to you by the arbitrator in writing.
Allegro and the Member Representative hereby direct you to release the Escrow
Amount and the Escrow Shares in accordance with the Award, without any further
action or instructions of Allegro or the Member Representative.
 
Please call Stephen Blevit of Sidley Austin LLP at 213-896-6029 with any
questions regarding these joint escrow instructions.
 
Very truly yours,
 
ALLEGRO BIODIESEL CORPORATION
 
By:    /s/ W. Bruce Comer, III                                
Name: W. Bruce Comer, III
Title:   Chief Executive Officer
 
 
/s/  Darrell Dubroc                    
DARRELL DUBROC,
as Member Representative



 

